DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/08/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2,5-14 and 17-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 11/08/2022 which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0148439 A1) in view of Yang et al. (US 2012/0146198 A1) in view of Park (US 2010/0244175 A1).

Regarding claim 1, Shen et al. (hereafter referred as Shin) teaches an image sensor device (Shin, Figs. 1 and 2) comprising: 
a substrate comprising a pad area (Shin, Fig. 2A, pad region PDR) and a circuit area (Shin, Fig. 2A, pixel region APR) adjacent to the pad area,
the substrate (Shen, Fig. 2A, substrate 110) including a first surface (Shen, Fig. 2A, rear surface 110B) and a second surface (Shen, Fig. 2A, front surface 110F) that are arranged to face each other and configured to have first conductive impurities (Shin, Paragraphs 0036 and 0105 ); 
a pad disposed over the first surface of the substrate in the pad area (Shen, Fig. 2A, second pad conductive layer 154, Paragraph 0044); and 
a noise blocking area formed to overlap with the pad in a first direction perpendicular to the first surface(Shen, Fig. 2A, isolation region IR , pad insulation layer 156, and ring-shaped isolation structure 160, Paragraphs 0041-0042, 0049, 0057 and 0061, Electrically insulating the pad prevents noise from the pad.).
However, Shin does not teach the noise blocking area formed in a partial region of the substrate in the pad area, wherein the noise blocking area includes a first conductive epitaxial layer having a low density of impurities, wherein a depletion area of the noise blocking area is formed at a boundary surface between the pad area and the circuit area.
In reference to Yang et al. (hereafter referred as Yang), Yang teaches wherein a noise blocking area (Yang, Fig. 2A, top region 218 and middle region 214-216, Paragraph 0020) formed to overlap with the pad (Yang, Fig. 2A, conductive pad 202), and formed in a partial region of the substrate in a pad area (Yang, Fig. 2A), includes a first conductive epitaxial layer having a low density of impurities (Yang, n-type doped well (n-well) 214, Paragraphs 0020 and 0033, The n-well has a lower concentration (low density).).
These arts are analogous since they are both related to integrated circuit including a conductive pad and a substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shen with the doping regions as seen in Yang to block interfering signals, e.g., noises, from the semiconductor substrate to the conductive pads (Yang, Paragraph 0017).
However, the combination Shin and Yang does not teach wherein a depletion area of the noise blocking area is formed at a boundary surface between the pad area and the circuit area.
In reference to Park, Park teaches teach wherein a substrate (Park, Fig. 2) comprising a pad area (Park, Fig. 2, The pad area is interpreted to start from the N-well 114) and a circuit area (Park, Fig. 2, The circuit area is interpreted to start from the boundary between the P-well 112 and N-well 114), configured to have first conductive impurities (Park, Paragraphs 0039-0040), and 
a depletion area is formed at a boundary surface between the pad area and the circuit area (Park, Fig. 2, The boundary between the P-well 112 and N-well 114 is a depletion area since N-P junctions create depletion areas (see conclusion)).
These arts are analogous since they are both related to integrated circuit including a conductive pad and a substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shin and Yang with the depletion area as seen in Park to further isolate the pixel region from the pad region while maintain the potentials of wells in a relatively stable manner (Park, Paragraph 0050). Further, the noise blocking area may be considered to include the depletion area.

Regarding claim 2, the combination of Shen, Yang and Park teaches the image sensor device according to claim 1 (see claim 1 analysis), wherein the noise blocking area is insulated in a state of being a fully depleted area (Yang, Fig. 2A and 2B, top region 218, bottom region 212 and middle region 214-216, Paragraph 0020 and 0022, PN junctions form fully depleted regions. The PNP BJT operated in cut-off state in which the junctions are reverse biased. When reverse biased, the substrate is fully depleted (see conclusion).).

Regarding claim 5, the combination of Shen, Yang and Park teaches the image sensor device according to claim 1 (see claim 1 analysis), further comprising: a conductive film disposed over the first surface of the substrate, and formed to cover a top surface of the substrate at a lower portion of the pad (Shen, Fig. 2A, first pad conductive layer 152, Paragraph 0047).

Regarding claim 6, the combination of Shen, Yang and Park teaches the image sensor device according to claim 5 (see claim 5 analysis), wherein the conductive film is formed to extend in a second direction perpendicular to the first direction such that the extended conductive film is longer than the pad (Shen, Fig. 2A, first pad conductive layer 152, Paragraph 0047).

Regarding claim 7, the combination of Shen, Yang and Park teaches the image sensor device according to claim 5 (see claim 5 analysis), wherein the conductive film is formed over a trench exposing a part of the substrate (Shen, Fig. 2A, pad trench 150T, Paragraph 0035).

Regarding claim 8, the combination of Shen, Yang and Park teaches the image sensor device according to claim 7 (see claim 7 analysis), wherein the pad is formed along a top surface and a side surface of the conductive film formed in the trench (Shen, Fig. 2A).

Regarding claim 9, the combination of Shen, Yang and Park teaches the image sensor device according to claim 5 (see claim 5 analysis), further comprising: a through silicon via disposed at one side of the substrate, and formed to penetrate the substrate in the first direction, wherein the through silicon via is electrically coupled to the pad through the conductive film (Shen, Fig. 2A, conductive layer 142 and 144, Paragraph 0044). 

Regarding claim 10, the combination of Shen, Yang and Park teaches the image sensor device according to claim 1 (see claim 1 analysis), further comprising: a plurality of lines disposed over the second surface of the substrate (Shen, Fig. 2A, interconnect structure 130, Paragraph 0036), and electrically coupled to the pad through a through silicon via (Shen, Paragraph 0040).

Regarding claim 11, the combination of Shen, Yang and Park teaches the image sensor device according to claim 10 (see claim 10 analysis), wherein: a line area (Shen, Fig. 2A, The line area is considered to be lines on the right directly under the pad.), which is formed to overlap with the pad and the noise blocking area in the first direction and is formed over the second surface, is configured in a manner that only some lines from among the plurality of lines are included in the line area (Shen, Fig. 2A, Lines in the middle and the left are not in the line area.).

Regarding claim 13, Shen teaches an image sensor device (Shin, Figs. 1 and 2)  comprising: 
a substrate (Shen, Fig. 2A, substrate 110) comprising a pad area (Shen, Fig. 2A, pad region PDR) and a circuit area (Shen, Fig. 2A, pixel region APR, Paragraphs 0038-0039) adjacent to the pad area, the substrate being configured to have first conductive impurities (Shin, Paragraphs 0036 and 0105 ); 
a pad disposed over a first surface of the substrate in the pad area (Shen, Fig. 2A, second pad conductive layer 154, Paragraph 0044); and 
a noise blocking area formed in the substrate below the pad in the pad area (Shen, Fig. 2A, isolation region IR , pad insulation layer 156, and ring-shaped isolation structure 160, Paragraphs 0041-0042, 0049, 0057 and 0061, Electrically insulating the pad prevents noise from the pad.).
However, Shin does not teach wherein the noise blocking area includes a first conductive epitaxial layer having a low density of impurities, and wherein a depletion area of the noise blocking area is formed at a boundary surface between the pad area and the circuit area.
In reference to Yang et al. (hereafter referred as Yang), Yang teaches a noise blocking area (Yang, Fig. 2A, top region 218 and middle region 214-216, Paragraph 0020) formed in the substrate below the pad in the pad area, wherein the noise blocking area includes a first conductive epitaxial layer having a low density of impurities (Yang, n-type doped well (n-well) 214, Paragraphs 0020 and 0033, The n-well has a lower concentration (low density).).
These arts are analogous since they are both related to integrated circuit including a conductive pad and a substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shen with the doping regions as seen in Yang to block interfering signals, e.g., noises, from the semiconductor substrate to the conductive pads (Yang, Paragraph 0017).
However, the combination Shin and Yang does not teach wherein a depletion area of the noise blocking area is formed at a boundary surface between the pad area and the circuit area.
In reference to Park, Park teaches teach wherein a substrate (Park, Fig. 2) comprising a pad area (Park, Fig. 2, The pad area is interpreted to start from the N-well 114) and a circuit area (Park, Fig. 2, The circuit area is interpreted to start from the boundary between the P-well 112 and N-well 114), configured to have first conductive impurities (Park, Paragraphs 0039-0040), and 
a depletion area is formed at a boundary surface between the pad area and the circuit area (Park, Fig. 2, The boundary between the P-well 112 and N-well 114 is a depletion area since N-P junctions create depletion areas (see conclusion)).
These arts are analogous since they are both related to integrated circuit including a conductive pad and a substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shin and Yang with the depletion area as seen in Park to further isolate the pixel region from the pad region while maintain the potentials of wells in a relatively stable manner (Park, Paragraph 0050). Further, the noise blocking area may be considered to include the depletion area.

Regarding claim 14, the combination of Shen, Yang and Park teaches the image sensor device according to claim 13 (see claim 13 analysis), wherein the noise blocking area is insulated in a state of being a fully depleted area (Yang, Fig. 2A and 2B, top region 218, bottom region 212 and middle region 214-216, Paragraph 0020 and 0022, PN junctions form fully depleted regions. The PNP BJT operated in cut-off state in which the junctions are reverse biased. When reverse biased, the substrate is fully depleted (see conclusion).).

Regarding claim 17, the combination of Shen, Yang and Park teaches the image sensor device according to claim 13 (see claim 13 analysis), further comprising: a plurality of lines disposed over the second surface of the substrate (Shen, Fig. 2A, interconnect structure 130, Paragraph 0036), and electrically coupled to the pad through a through silicon via (Shen, Paragraph 0040).

Regarding claim 18, the combination of Shen, Yang and Park teaches the image sensor device according to claim 17 (see claim 17 analysis), wherein: a line area (Shen, Fig. 2A, The line area is considered to be lines on the right directly under the pad.), which is formed to overlap with the pad and the noise blocking area in the first direction and is formed over the second surface, is configured in a manner that only some lines from among the plurality of lines are included in the line area (Shen, Fig. 2A, Lines in the middle and the left are not in the line area.).

Alternatively, claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0148439 A1) in view of Yang et al. (US 2012/0146198 A1) in view of Park (US 2010/0244175 A1) in view of Cheng et al. (US 2004/0141421 A1).

Alternatively, regarding claim 2, the combination of Shen, Yang and Park teaches the image sensor device according to claim 1 (see claim 1 analysis). However, the combination of Shen, Yang and Park does not teach wherein the noise blocking area is insulated in a state of being a fully depleted area.
In reference to Cheng et al. (hereafter referred as Cheng), Cheng teaches wherein the noise blocking area is insulated in a state of being a fully depleted area (Cheng, Figs. 2, 3 and 5, Paragraphs 0022, 0023 and 0027).
These arts are analogous since they are both related to photodetector arrays (Cheng, Paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shen, Yang and Park with fully depleted noise blocking area as seen in Cheng to achieve a low parasitic capacitance in the device (Cheng, Paragraphs 0022, 0023 and 0027).
Claim 14 is rejected for the same reasons as claim 2.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0148439 A1) in view of Yang et al. (US 2012/0146198 A1) in view of Park (US 2010/0244175 A1) in view of Kim et al. (US 2013/0240960 A1).

Regarding claim 12, the combination of Shen, Yang and Park teaches the image sensor device according to claim 11 (see claim 11 analysis). However, the combination of Shen, Yang and Park does not teach wherein the line area includes a dummy line.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches wherein the line area includes a dummy line (Kim, Fig. 4, dummy wiring layers 254, Paragraph 0048).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shen, Yang and Park with the dummy wiring layer as seen in Kim to serve as a reinforcement to prevent the interlayer insulating layer from being deformed due to an external physical impact (Kim, Paragraph 0048).
Claim 19 is rejected for the same reasons as claim 12.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0148439 A1) in view of Park (US 2010/0244175 A1).

Regarding claim 20, Shen teaches an image sensor device (Shin, Figs. 1 and 2)  comprising: 
a substrate (Shen, Fig. 2A, substrate 110) comprising a pad area (Shen, Fig. 2A, pad region PDR) and a circuit area (Shen, Fig. 2A, pixel region APR, Paragraphs 0038-0039) adjacent to the pad area;
a noise blocking area formed in the substrate (Shen, Fig. 2A, isolation region IR , pad insulation layer 156, and ring-shaped isolation structure 160, Paragraphs 0041-0042, 0049, 0057 and 0061, Electrically insulating the pad prevents noise from the pad.); 
a pad disposed over the noise blocking area (Shen, Fig. 2A, second pad conductive layer 154, Paragraph 0044); 
a conductive film disposed between the noise blocking area and the pad (Shen, Fig. 2A, first pad conductive layer 152, Paragraph 0047); and 
a through silicon via (TSV) electrically coupled to the pad through the conductive film (Shen, Fig. 2A, conductive layer 142 and 144, Paragraph 0044).
However, Shin does not teach wherein a depletion area of the noise blocking area is formed at a boundary surface between the pad area and the circuit area.
In reference to Park, Park teaches teach wherein a substrate (Park, Fig. 2) comprising a pad area (Park, Fig. 2, The pad area is interpreted to start from the N-well 114) and a circuit area (Park, Fig. 2, The circuit area is interpreted to start from the boundary between the P-well 112 and N-well 114), configured to have first conductive impurities (Park, Paragraphs 0039-0040), and 
a depletion area is formed at a boundary surface between the pad area and the circuit area (Park, Fig. 2, The boundary between the P-well 112 and N-well 114 is a depletion area since N-P junctions create depletion areas (see conclusion)).
These arts are analogous since they are both related to integrated circuit including a conductive pad and a substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shin with the depletion area as seen in Park to further isolate the pixel region from the pad region while maintain the potentials of wells in a relatively stable manner (Park, Paragraph 0050). Further, the noise blocking area may be considered to include the depletion area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bipolar Junction Transistor (https://web.archive.org/web/20190326183710/https://en.wikipedia.org/wiki/Bipolar_junction_transistor): Teaches both junctions are reverse biased in cutoff operation (Page 5, Regions of operation).
Cheng et al. (US 20040141421 A1): Teaches when the pn junctions are reverse biased, the silicon substrate is fully depleted (Cheng, Paragraph 0022).
Depletion region (https://web.archive.org/web/20161126221456/https://en.wikipedia.org/wiki/Depletion_region): Teaches a depletion region forms instantaneously across a p–n junction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698